               Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 1 of 18




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff and the Class

 6
                                       UNITED STATES DISTRICT COURT
 7                                 NORTHERN DISTRICT OF CALIFORNIA
 8
 9   JOANNA CHENG, individually and on behalf of           Case No.: 3:19-cv-02352-JD
     all others similarly situated
10                                                         FIRST AMENDED
                          Plaintiff,
                                                           CLASS ACTION COMPLAINT
11   v.
12                                                         JURY TRIAL DEMANDED
     ALL STAR GENERAL INSURANCE
     AGENCY, INC., a California corporation,
13   FREEWAY INSURANCE SERVICES, INC., a
14   California corporation, SACRAMENTO AUTO
     INSURANCE CENTER, INC., a California
15   corporation, FIRST HEALTH GROUP CORP, a
     Delaware corporation, MANAGED CARE, INC.
16   d/b/a GALAXY HEALTH NETWORK, an
     unknown business entity, AMERICAN
17   WORKERS INSURANCE SERVICES, INC., a
18   Texas corporation, JOHN DOE 1, an unknown
     business entity
19                       Defendants.
20
21                            FIRST AMENDED CLASS ACTION COMPLAINT

22           1.     Plaintiff JOANNA CHENG (“Plaintiff”) brings this First Amended Class Action
     Complaint and Demand for Jury Trial against Defendant ALL STAR GENERAL INSURANCE
23
     AGENCY INC. d/b/a STONEWOODINSURANCE.COM, Defendant FREEWAY INSURANCE
24
     SERVICES, INC., Defendant SACRAMENTO AUTO INSURANCE CENTER, INC., Defendant
25   FIRST HEALTH GROUP CORP., Defendant MANAGED CARE, INC. d/b/a GALAXY HEALTH
26   NETWORK, Defendant AMERICAN WORKERS INSURANCE SERVICES, INC., and Defendant
27   JOHN DOE 1 (together, “Defendants”) to stop their illegal practice of making unauthorized calls that
                                                       1
28
                                                                                            3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 2 of 18




 1   play prerecorded voice messages to the telephones of consumers nationwide, and to obtain redress for

 2   all persons injured by their conduct. Plaintiff alleges as follows upon personal knowledge as to herself
     and her own acts and experiences, and, as to all other matters, upon information and belief, including
 3
     investigation conducted by her attorney.
 4
 5                                        NATURE OF THE ACTION
 6
 7        2.       Defendants sell and provide insurance policies to consumers. As a primary part of their

 8   marketing efforts, Defendants and their agents placed thousands of automated calls employing a
     prerecorded voice message to consumers’ cell phones nationwide.
 9
          3.       In 2013, the FCC required prior express written consent for all autodialed or prerecorded
10
     telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:
11         [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
12         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of the
           consequences of providing the requested consent, i.e., that the consumer will receive future calls
13         that deliver prerecorded messages by or on behalf of a specific seller; and (2) having received
           this information, agrees unambiguously to receive such calls at a telephone number the consumer
14         designates.[] In addition, the written agreement must be obtained “without requiring, directly or
           indirectly, that the agreement be executed as a condition of purchasing any good or service.[]”
15
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.
16
     Rcd. 1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).
17         4.      The people who were forced to endure Defendants’ intrusion on the sovereignty of their
18   phones had not given Defendants their express consent and, therefore, Defendants are in violation of
19   the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
           5.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
20
     equipment that could target millions of consumers en masse. Congress found that these calls were not
21
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
22
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
23   1969-71.
24         6.      To illustrate the scope and scale of the problem facing America, it is estimated that there
25   were over 47 billion robocalls placed in 2018, and 29 billion placed in just the first half of 2019.

26
27
                                                          2
28
                                                                                                 3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 3 of 18




 1         7.         Robocallers can repeatedly and blatantly violate federal law because their calls are made

 2   anonymously. They are so hard to track down that they are rarely caught, so robocall volumes have
     continued to rise.
 3
           8.         Most of the perpetrators are never identified because of the way companies structure their
 4
     business and outsource their robocalling to third parties who offer a shield from scrutiny.
 5         9.         This strategy enables Defendants to accept the revenue generated by mass robocalling
 6   while pointing out to the court that they do not even “make” phone calls.
 7         10.        But this is the rare case where Plaintiff actually spent the time and effort needed to

 8   identify the wrongdoers.
           11.        Plaintiff was able to identify the specific products being marketed via robocalls by
 9
     purchasing the products offered and obtaining documentary evidence.
10
           12.        Accordingly, the TCPA targets unauthorized calls exactly like the ones alleged in this
11   case, based on use of technological equipment to spam consumers with Defendants’ advertisements on
12   a grand scale.
13         13.        By placing the calls at issue, Defendants have violated the privacy and statutory rights of

14   Plaintiff and the Class.
           14.        Plaintiff therefore seeks an injunction requiring Defendants to stop their unconsented
15
     calling, as well as an award of statutory and punitive damages to the Class members, together with
16
     costs and reasonable attorneys’ fees.
17
18                                                     PARTIES
19
20         15.        Plaintiff JOANNA CHENG is a natural person and is a citizen of the Northern District of
     California.
21
           16.        Defendant ALL STAR GENERAL INSURANCE AGENCY, INC. (“All Star”) is a
22
     corporation organizing and existing under the laws of the State of California with its principal place of
23   business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
24         17.        Defendant FREEWAY INSURANCE SERVICES, INC. (“Freeway”) is a corporation
25   organizing and existing under the laws of the State of California with its principal place of business at

26   7711 Center Avenue, Suite 200, Huntington Beach, California 92647.

27
                                                            3
28
                                                                                                   3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 4 of 18




 1         18.     Defendant SACRAMENTO AUTO INSURANCE CENTER, INC. (“Sac Auto”) is a

 2   corporation organizing and existing under the laws of the State of California with its principal place of
     business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
 3
           19.     Defendant FIRST HEALTH GROUP CORP. (“First Health”) is a corporation organized
 4
     and existing under the laws of the State of Delaware with its principal place of business at 3200
 5   Highland Ave., Downers Grove, Illinois, 60515.
 6         20.     Defendant MANAGED CARE, INC. d/b/a GALAXY HEALTH NETWORK (“Galaxy”)
 7   is an unknown business entity with its principal place of business at 2261 Brookhollow Plaza Drive,

 8   Suite 106, Arlington, Texas 76006.
           21.     Defendant AMERICAN WORKERS INSURANCE SERVICES, INC. (“AWIS”) is a
 9
     Texas corporation with its principal place of business at 10878 Westheimer Rd., Ste. 191 Houston, TX
10
     77042.
11         22.     Defendant JOHN DOE 1 is an unknown business entity.
12
13                                       JURISDICTION AND VENUE

14
           23.     This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
15
     arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
16
           24.     This Court has personal specific jurisdiction over Defendants because Defendants
17   targeted consumers with their advertisements in California, including to Plaintiff, who is a resident of
18   San Mateo County, California. Defendants solicited business for their products and services and did
19   transact sales in California. Defendants’ advertisements, solicitations, and sales contracts executed

20   with residents of California, such as Plaintiff, are the subject of this exact dispute from which this
     lawsuit arises.
21
           25.     This Court also has general jurisdiction over Defendants All Star, Freeway, and Sac Auto
22
     because their principal places of business are in California, as well as being corporations organized
23   under California law.
24         26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants
25   regularly conduct business in the State of California and in this District, and because the wrongful

26   conduct giving rise to this case substantially occurred in this District.

27
                                                          4
28
                                                                                                 3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 5 of 18




 1                                 COMMON FACTUAL ALLEGATIONS

 2
              27.   Defendants All Star, Freeway, and Sac Auto sell auto insurance and/or auto warranty
 3
     plans and contracts.
 4
              28.   Defendant Freeway and Sac Auto are authorized sales agents for Defendant All Star’s
 5   insurance products.
 6            29.   Defendants First Health and Galaxy are health provider networks.
 7            30.   Defendant AWIS is an authorized sales agent for First Health and Galaxy and sells

 8   policies that enable access to the healthcare networks they maintain.
              31.   Defendant AWIS, Freeway and Sac Auto hired Defendant John Doe 1 to market their
 9
     products and services.
10
              32.   Defendant John Doe 1 performed robocalling on behalf of the products and services of
11   All Star, Freeway, Sac Auto, First Health, Galaxy, and AWIS.
12            33.   To increase sales and avoid paying for legitimate and legal forms of advertising,
13   Defendants implemented a campaign to make telemarketing calls to thousands of consumers around the

14   country simultaneously. Specifically, Defendants amassed the names and phone numbers for thousands
     of consumers, from unknown sources, and then placed unsolicited calls offering various types of
15
     insurance services.
16
              34.   When Class members answered their phones expecting to hear from a real person, they
17   got a bait and switch by being playing a message with an artificial or prerecorded voice for the
18   purposes of advertising or soliciting Defendants’ products and services.
19            35.   Defendants respected Class members’ time and privacy so little that they did not even

20   hire a real person to call them—they used a machine to play prerecorded messages to thousands of
     consumers at once.
21
              36.   Defendants hoped that if enough people purchased their product as a result of the
22
     robocalls, it would justify the annoyance experienced by the recipients of the calls as the “cost of doing
23   business.”
24            37.   Defendants failed to obtain prior express written consent from consumers, including
25   Plaintiff and Class members, before making calls to their phones using an artificial or prerecorded

26   voice.

27
                                                         5
28
                                                                                                3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                 Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 6 of 18




 1                          FACTS SPECIFIC TO PLAINTIFF JOANNA CHENG

 2
            38.     On or about April 2, 2019, Plaintiff received a call at 4:53 p.m. from John Doe 1 on her
 3
     cell phone number ending in 9347.
 4
            39.     The caller ID from John Doe 1 displayed as +1 (650) 202-1953.
 5
 6
 7
 8
 9
10
11
12
13          40.     Upon information and belief, this (650) area code was falsified and/or spoofed because
14   Defendants do not operate call centers in this area code.
15          41.     John Doe 1 placed the robocall to Plaintiff in order to solicit customers on behalf of the

16   other Defendants.
            42.     When Plaintiff answered the phone, Plaintiff heard an artificial or prerecorded voice
17
     message asking her if she was interested in all types of insurance, including auto and health insurance
18
     policies.
19          43.     The voice asked, “Are you interested in health insurance?”
20          44.     Next, it asked, “Are you interested in auto insurance?”
21          45.     In order to identify the caller, Plaintiff asked to speak to a representative.

22          46.     Plaintiff was connected with a live representative who solicited Plaintiff for auto
     insurance.
23
            47.     Plaintiff asked the representative who was calling, and the representative provided the
24
     email addresses comments@insuranceservices.pro and customservice@insuranceservices.pro.
25          48.     The representative identified himself as being from “Freeway Insurance” and also
26   provided the call back number 800-960-0036.
27          49.     Upon information and belief, Freeway Insurance was Defendant Freeway.
                                                           6
28
                                                                                                     3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 7 of 18




 1         50.      Plaintiff spent 37 minutes on the phone with the live representative, but the call was

 2   terminated when the representative hung up on her.

 3
 4         51.      To confirm the products being sold pursuant to the robocalls, on April 3, 2019, Plaintiff’s
     attorney called back the number Plaintiff had been provided, 800-960-0036.
 5
           52.      In order to identify the products being marketed, Plaintiff’s attorney asked to purchase an
 6
     auto policy.
 7
           53.      Plaintiff’s attorney received an email from “Rodrigo Bravo from Sacramento Auto
 8   InsCtr, Inc. DBA Cost-U-Less Insurance Ctr.”
 9
10
11
12
13
14
15
16
17         54.      The email included a contract to purchase auto insurance from Defendant Sac Auto.

18         55.      The contract stated that the insurance product being sold was called “Stonewood Prime”
     Insurance.
19
20
21
22
23
24
25
26
27
                                                         7
28
                                                                                                3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 8 of 18




 1         56.     According to the website of Stoodwood Prime Insurance, stonewoodinsurance.com, the

 2   insurance is underwritten by Defendant All Star.
           57.     From April 26, 2019 to April 30, 2019, pursuant to the same robocalling campaign,
 3
     Plaintiff received at least four more calls from John Doe 1 on Plaintiff’s cell phone ending in 9347.
 4
           58.     The calls were placed from (650) 946-3278.
 5         59.     Upon information and belief, these calls were from a falsified and/or spoofed phone
 6   number because Defendants do not have call center in Los Altos, CA, as the caller ID indicated.
 7
 8
 9
10
11
12
13
14
15
16
17         60.     On April 30, 2019, Plaintiff was talking on the phone when her phone alerted her by
18   playing the Call Waiting noise that there was another incoming call from (650) 946-3278.
19
20
           61.     Upon answering that call, Plaintiff heard an artificial or prerecorded voice message
21   advertising lower rates on health insurance.
22         62.     In order to identify the caller, Plaintiff asked to speak to a representative.
23         63.     A live representative named Christopher came on the line and solicited Plaintiff for a
     health insurance plan or policy.
24
           64.     Christopher said that he was a representative for First Health Network, which is owned
25
     by Aetna.
26
           65.     Upon information and belief, Christopher was an authorized sales representative of
27   Defendant First Health.
                                                          8
28
                                                                                                    3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 9 of 18




 1         66.     Plaintiff and Christopher discussed options for two different health plans, one that

 2   included dental coverage and one that did not.
           67.     Christopher quoted $421.45 per month for medical only plan and $520.46 per month for
 3
     medical and dental coverage.
 4
           68.     Plaintiff requested to see a copy of the health policy being offered.
 5         69.     Plaintiff received a copy of the health policy from Defendant AWIS.
 6
 7
 8
 9
10
11
12
13
14
15
16         70.     The AWIS policy said “Your plan allows you to enjoy great savings through First Health
17   Network and First Access Wrap Networks, which can significantly reduce your out-of-pocket expenses.

18   First Health is a Brand Name of Defendant First Health Group Corp., an indirect whollyowned [sic]
     subsidiary of Aetna, Inc.”
19
20
21
22
23
24
25
26
27
                                                         9
28
                                                                                               3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 10 of 18




 1         71.     The policy also said that Members would also receive access to Defendant Galaxy Health

 2   Network, one of the largest PPO’s in the nation.

 3
 4
 5
 6
 7
 8         72.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
 9   with Defendants prior to these phone calls and never requested that Defendants contact her in any
10   manner, let alone pursuant to robocalls.

11
                                           AGENCY ALLEGATIONS
12
13
           73.     Prior to conducting discovery in this litigation, due to the anonymous nature of
14   robocalling, Plaintiff has no way to confirm the exact identify of the person who called her phone.
15         74.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this
16   information at the pleading stage.

17         75.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
     of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
18
     6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the
19
     telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable
20   consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”
21   Id. at 6593 (¶ 46).
22         76.     Even if All Star, Freeway, Sac Auto, First Health, Galaxy, and AWIS did not personally

23   initiate the TCPA-violating calls, they are liable if they took steps to cause the calls to be made, or if
     the calls were made pursuant to their apparent authority and/or ratification.
24
           77.     Defendants’ integration of robocalling into its sales transactions was so fast and seamless
25
     that prospects could be cold called out of the blue and a new contract for Defendants’ health or auto
26   policies could be written and executed by the parties in under 60 minutes flat.
27
                                                          10
28
                                                                                                  3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 11 of 18




 1          78.    Defendants closely controlled the criteria and qualification questions needed before a live

 2   customer could be generated, transferred to an agent, and then to be sold Defendants’ health or auto
     policies.
 3
            79.    All Star permitted and authorized its agents, including Freeway and Sac Auto, and their
 4
     agent, John Doe 1, to bind themselves to contracts using the parameters and criteria they established in
 5   quickly writing these contracts pursuant to robocalls.
 6          80.    First Health and Galaxy permitted and authorized its agents, including AWIS, and its
 7   agent, John Doe 1, to bind themselves to contracts using the parameters and criteria they established in

 8   quickly writing these contracts pursuant to robocalls and telemarketing.
            81.    Accordingly, the FCC has explained that its “rules generally establish that the party on
 9
     whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &
10
     Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC
11   Rcd 12391, 12397 (¶ 13) (1995).
12          82.    In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a
13   telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on

14   behalf of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a
     third party on another entity’s behalf under 47 U.S.C. § 227(b)).
15
            83.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that
16
     sellers such as Agentra may not avoid liability by outsourcing telemarketing:
17          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities to
18          unsupervised third parties would leave consumers in many cases without an effective remedy for
            telemarketing intrusions. This would particularly be so if the telemarketers were judgment proof,
19          unidentifiable, or located outside the United States, as is often the case. Even where third-party
            telemarketers are identifiable, solvent, and amenable to judgment limiting liability to the
20          telemarketer that physically places the call would make enforcement in many cases substantially
            more expensive and less efficient, since consumers (or law enforcement agencies) would be
21          required to sue each marketer separately in order to obtain effective relief. As the FTC noted,
22          because “[s]ellers may have thousands of ‘independent’ marketers, suing one or a few of them is
            unlikely to make a substantive difference for consumer privacy.
23
            May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
24
            84.    More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence
25   of a formal contractual relationship between the seller and the telemarketer, a seller is liable for
26   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC
27   Rcd at 6586 (¶ 34).
                                                          11
28
                                                                                                  3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 12 of 18




 1         61.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the

 2   assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
 3
           62.     The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer
 4
     has apparent authority:
 5         [A]pparent authority may be supported by evidence that the seller allows the outside sales
 6         entity access to information and systems that normally would be within the seller’s exclusive
           control, including: access to detailed information regarding the nature and pricing of the
 7         seller’s products and services or to the seller’s customer information. The ability by the outside
           sales entity to enter consumer information into the seller’s sales or customer systems, as well
 8         as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
           It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
 9         telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
10         unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
           the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
11         was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
           its power to force the telemarketer to cease that conduct.
12
           28 FCC Rcd at 6592 (¶ 46).
13
           63.     By hiring a company to make calls on its behalf, the authorized sales agents of All Star,
14
      Freeway, Sac Auto, First Health, Galaxy, and AWIS “manifest[ed] assent to” Defendant John Doe 1’s
15    illegal robocalling “that the agent shall act on the principal’s behalf and subject to the principal’s
16    control” as described in the Restatement (Third) of Agency.
17         64.     All Star, Freeway, Sac Auto, First Health, Galaxy, and AWIS knowingly and actively

18    accepted business that originated through the illegal telemarketing calls from Defendant John Doe 1.

19
                                             CLASS ALLEGATIONS
20
21         85.     Class Definitions: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
22   23(b)(1), 23(b)(2) and/or 23(b)(3) on behalf of Plaintiff and the subclasses (individually, a “Subclass”)
23   defined as follows:

24                     TCPA Subclass. All persons in the United States who: (1) from the last 4 years
                       to present (2) received at least one telephone call from John Doe 1; (3) on his
25                     or her cellular or residential telephone; (4) that was called and played an
                       artificial or prerecorded voice message; (5) for the purpose of selling
26                     Defendants’ products or services; (6) where Defendants did not have any record
                       of prior express written consent to place such call at the time it was made.
27
                                                          12
28
                                                                                                  3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 13 of 18




 1
                       CLRA Subclass. All residents of California who: (1) from the last 4 years to
 2                     present (2) received at least one telephone call from John Doe 1 on his or her
                       phone; (3) for the purpose of promoting Defendants’ products or services; (4)
 3                     where Defendants did not first introduce the identity and address or phone
 4                     number of the organization calling using a natural, non-prerecorded voice and
                       obtain permission from the recipient to play the prerecorded message; (5) where
 5                     the call was unsolicited and not requested by the recipient; and (6) where
                       Defendants did not have an established business or customer relationship with
 6                     the call recipient.
 7
           86.      The following people are excluded from the Subclasses: (1) any Judge or Magistrate
 8
     presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,
 9   parents, successors, predecessors, and any entity in which the Defendants or their parents have a
10   controlling interest and its current or former employees, officers and directors; (3) persons who
11   properly execute and file a timely request for exclusion from the Class; (4) persons whose claims in this

12   matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and
     Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such excluded
13
     persons.
14
           87.      Numerosity: The exact number of the Subclass members is unknown and not available to
15   Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
16   placed telephone calls to thousands of consumers who fall into the definition of the Subclasses.
17   Members of the Subclasses can be identified through Defendants’ records.

18         88.      Typicality: Plaintiff’s claims are typical of the claims of other members of the Subclass,
     in that Plaintiff and the Subclass members sustained damages arising out of Defendants’ uniform
19
     wrongful conduct and unsolicited telephone calls.
20
           89.      Adequate Representation: Plaintiff will fairly and adequately represent and protect the
21   interests of the other members of the Subclasses. Plaintiff’s claims are made in a representative
22   capacity on behalf of the other members of the Subclasses. Plaintiff has no interests antagonistic to the
23   interests of the other members of the proposed Subclasses and is subject to no unique defenses. Plaintiff

24   has retained competent counsel to prosecute the case on behalf of Plaintiff and the proposed Subclass.
     Plaintiff and Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the
25
     members of the Class and have the financial resources to do so.
26
27
                                                         13
28
                                                                                                 3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
                 Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 14 of 18




 1              90.   Policies Generally Applicable to the Subclasses: This class action is appropriate for

 2   certification because Defendants have acted or refused to act on grounds generally applicable to the
     Subclasses as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
 3
     standards of conduct toward the Subclass members and making final injunctive relief appropriate with
 4
     respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the
 5   Subclass members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct
 6   with respect to the Subclasses as a whole, not on facts or law applicable only to Plaintiff.
 7              91.   Commonality and Predominance: There are many questions of law and fact common to

 8   the claims of Plaintiff and the Subclasses, and those questions predominate over any questions that may
     affect individual members of the Subclasses. Common questions for the Class include, but are not
 9
     necessarily limited to the following:
10
           i.         Whether Defendants’ conduct violated the TCPA;
11       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
12       iii.         Whether Defendants’ conduct violated Cal. Civ. Code §1770(a)(22)(A);
13       iv.          Whether the calls played an artificial or prerecorded voice recordings to thousands of cell

14   phones;
          v.          Whether the calls used a natural voice to introduce the organization including the
15
     organization’s name or phone prior to playing any prerecorded voice message;
16
         vi.          Whether Defendants obtained prior written consent prior to contacting any members of
17   the Subclasses;
18      vii.          Whether members of the Subclasses are entitled to treble damages based on the
19   knowingness or willfulness of Defendants’ conduct.

20              92.   Superiority: This case is also appropriate for class certification because class
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
21
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
22
     of the Subclasses will likely be relatively small, especially given the burden and expense of individual
23   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
24   impossible for the individual members of the Subclasses to obtain effective relief from Defendants’
25   misconduct. Even if members of the Subclasses could sustain such individual litigation, it would still

26   not be preferable to a class action, because individual litigation would increase the delay and expense to
     all parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
27
                                                           14
28
                                                                                                    3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 15 of 18




 1   class action presents far fewer management difficulties and provides the benefits of single adjudication,

 2   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
     expense will be fostered, and uniformity of decisions ensured.
 3
 4                                         FIRST CAUSE OF ACTION
                                           Violation of 47 U.S.C. § 227
 5                                  California Consumers Legal Remedies Act
 6                                            Against all Defendants
                                  (On behalf of Plaintiff and the TCPA Subclass)
 7
 8         93.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.
           94.       On behalf of All Star, Freeway, Sac Auto, First Health, Galaxy, and AWIS, John Doe 1
 9
     placed phone calls to Plaintiff’s and the Subclass members’ cellular and/or residential phones.
10
           95.       Defendants did not have express written consent prior to calling Plaintiff and the
11   Subclass.
12         96.       Defendants’ calls were made for the purpose of soliciting Defendants’ auto and health
13   insurance policies.

14         97.       When the recipients answered, the calls played an artificial or prerecorded voice message
     to the cell phone and/or residential phones of Plaintiff and the Subclass members as proscribed by 47
15
     U.S.C. § 227(b)(1)(A)(iii) and 47 U.S.C. § 227(b)(1)(B).
16
           98.       As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
17   Subclass’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B),
18   entitling them to recover $500 in civil fines for each violation and an injunction requiring Defendants to
19   stop their illegal calling campaign.

20         99.       Defendants made the violating calls “willfully” and/or “knowingly” under 47 U.S.C. §
     227(b)(3)(C).
21
           100.      If the court finds that Defendants’ violations were willful and/or knowing, the Court may
22
     exercise its discretion to increase damages awarded up to a maximum of $1500 per violating call under
23   47 U.S.C. § 227(b)(3)(C).
24
25
26
27
                                                           15
28
                                                                                                      3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 16 of 18




 1                                           PRAYER FOR RELIEF

 2
     WHEREFORE, Plaintiff JOANNA CHENG, individually and on behalf of the Subclass, prays for the
 3
     following relief:
 4
 5          A.      An order certifying the TCPA Subclass as defined above, appointing Plaintiff JOANNA
 6                  CHENG as the Subclass representative and appointing Plaintiff’s counsel as Subclass
 7                  Counsel;

 8          B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
            C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
 9
                    and knowingly;
10
            D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
11                  call recipients’ prior express written consent to receive such calls, and otherwise
12                  protecting interests of the Subclass;
13          E.      An award of statutory and punitive damages;

14          F.      An award of reasonable attorneys’ fees and costs; and
            G.      Such other and further relief that the Court deems reasonable and just.
15
16
                                        SECOND CAUSE OF ACTION
17                                 Violation of Cal. Civ. Code §1770(a)(22)(A)
                                    California Consumers Legal Remedies Act
18                                            Against all Defendants
                                 (On behalf of Plaintiff and the CLRA Subclass)
19
20
            101.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
21          102.    Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act, prohibits a
22   specific list of unfair and deceptive business practices.
23          103.    Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited prerecorded

24   message by telephone without an unrecorded, natural voice first informing the person answering the
     telephone of the name of the caller or the organization being represented, the address or the telephone
25
     number of the caller, and without first obtaining the consent of that person to listen to the prerecorded
26
     message.”
27
                                                            16
28
                                                                                                     3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 17 of 18




 1          104.    Defendant John Doe 1, on behalf of All Star, Freeway, Sac Auto, First Health, Galaxy,

 2   and AWIS, repeatedly violated Cal. Civ. Code §1770(a)(22)(A) by playing an artificial or prerecorded
     voice message to Plaintiff’s cell phone on multiple occasions as referenced herein without first asking
 3
     for her consent with a natural voice.
 4
            105.    Any consumer who suffers damage under this section may bring a class action on behalf
 5   of itself and all those similarly situated.
 6          106.    Plaintiff and the Members of the Subclass are entitled to injunctive relief against all
 7   Defendants in addition to statutory and punitive damages, and costs and attorney’s fees.

 8
                                              PRAYER FOR RELIEF
 9
10
     WHEREFORE, Plaintiff JOANNA CHENG, individually and on behalf of the Subclass, prays for the
11   following relief:
12
13          A.      An order certifying the CLRA Subclass as defined above, appointing Plaintiff JOANNA

14                  CHENG as the Subclass representative and appointing Plaintiff’s counsel as Subclass
                    Counsel;
15
            B.      An order declaring that Defendants’ actions, as set out above, violate Cal. Civ. Code
16
                    §1770(a)(22)(A).
17          C.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
18                  call recipients’ prior express written consent to receive such calls, and otherwise
19                  protecting interests of the Subclass;

20          D.      An award of statutory and punitive damages;
            E.      An award of reasonable attorneys’ fees and costs; and
21
            F.      Such other and further relief that the Court deems reasonable and just.
22
23                                                 JURY DEMAND
24          Plaintiff requests a trial by jury of all claims that can be so tried.
25
26          Dated: July 15, 2019
                                                    Respectfully submitted,
27
                                                            17
28
                                                                                                 3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
            Case 3:19-cv-02352-JD Document 28 Filed 07/15/19 Page 18 of 18




 1
 2                                      JOANNA CHENG, individually and on
                                        behalf of all others similarly situated,
 3
 4
                                        By: /s/ Mark L. Javitch                    .
 5                                      Plaintiff’s Attorney

 6                                      Mark L. Javitch (California SBN 323729)
                                        480 S. Ellsworth Ave.
 7                                      San Mateo CA 94401
 8                                      Tel: 650-781-8000
                                        Fax: 650-648-0705
 9
                                        Attorney for Plaintiff
10                                      and the Putative Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              18
28
                                                                                       3:19-cv-02352-JD
     FIRST AMENDED COMPLAINT
